DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 13 November 2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Status of the Claims
The currently pending claims in the present application are claims 21-40 of the Preliminary Amendment filed on 13 November 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 depend from claim 4, but claim 4 has been cancelled. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For purposes of expediting examination, claim 26 is being treated as being dependent from claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Independent claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,934,923 B1 to Golden (“Golden”), in view of U.S. Pat. App. Pub. No. 2017/0134934 A1 to Abramson et al. (“Abramson”).
Regarding independent claim 21, Golden teaches the following limitations:
“A system comprising one or more processors, and non-volatile storage including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising” the steps listed below. Golden teaches, in col. 3, ll. 18-23, “FIG. 2 illustrates the communication of geo-positional data to and from mobile device 12. Mobile system 26 encompasses the components allowing mobile device 12 to operate as a geo-positioning device, including the device's hardware, firmware, device drivers, operating system 27, services, and software application 28.” The mobile device, in Golden, reads on the claimed “system.” The hardware of the mobile device, in Golden, reads on the claimed “one or more processors” and “non-volatile storage.” The software application, in Golden, reads on the claimed “one or more sequences of instructions.” Execution of the software application by the mobile device, in Golden, reads on the claimed “sequences of instructions that, when executed by the one or more processors, cause the system to perform operations.”
“Receiving from a server, by an application operable on a mobile device, boundary data corresponding to a geo-graphic area where a user is allowed to perform an action associated with a physical commodity.” Golden teaches, in col. 3, ll. 11-14, “By connecting with the Internet 22 via WiFi, Bluetooth, or cell transmissions, the software application can access boundary data stored in a SQL relational database 36 on a remote server, such as cloud server 23.” Golden teaches, in col. 4, ll. 55-58, “Referring now to FIG. 4, the software proceeds to establish 61 a geographic boundary for the session. In one method, a data file with coordinates for a pre-specified boundary could be downloaded to the mobile device.” Golden teaches, in col. 8, ll. 7 and 8, “FIG. 7 illustrates an example in which the present invention is utilized in a logging scenario 120.” The receiving of the pre-specified boundary by the mobile device and from the cloud server, in Golden, reads on the claimed, “receiving from a server, by an application operable on a mobile device, boundary data corresponding to a geo-graphic area. The boundary corresponding to a parcel in which logging will take place, in Golden, reads on the claimed “geo-graphic area where a user is allowed to perform an action associated with a physical commodity.”
“Displaying, via the application, a graphical user interface having a control to receive a user input corresponding to a real-world action to be taken with regard to the physical commodity, wherein the user interface indicates a description of the action to be taken.” Golden teaches, in col. 7, ll. 28-42, “FIG. 6 depicts a sample screen interface. The user menu screen 100 is divided into two major sections: control frame 99 and a map frame 109. Control frame 99 contains several fields that allow a user to manage various aspects of the application. Customer field 101 contains a list of entities who have been previously associated with a particular land tract. Through selecting a particular entity in customer field 101, a user can immediately view a map of any land tract associated with that entity, along with any associated land tract data, such as boundary information. Similarly, parcel field 102 contains a list of all available land tracts for which data has previously been uploaded to the system. By selecting a particular parcel in parcel field 102, a user can immediately view a map of that specific parcel, along with any associated land tract data, such as boundary information.” The displaying of the screen interface, in Golden, reads on the claimed “displaying, via the application, a graphical user interface.” The screen interface having the control frame, in Golden, reads on the claimed “graphical user interface having a control to receive a user input.” The control frame having the ability to receive user selections relating to parcels, in Golden, reads on the claimed “user input corresponding to a real-world action to be taken with regard to the physical commodity.” The text in the control frame, in Golden, reads on the claimed “wherein the user interface indicates a description of the action to be taken.”
“In response to receiving a user input via the user interface control, determining by the mobile device position information of the mobile device via a positioning unit, wherein the position information includes geographic coordinate data.” Golden teaches, in col. 4, ll. 8, “Once the software application has communicated with cloud server 23, the software determines 51 whether a position data source is available. Again, FIG. 3 illustrates a process in which GPS positioning is the method used to calculate the user's current location.” Golden teaches, in col. 5, ll. 18-25, “Referring again to the example depicted in FIG. 5 and process 60 of FIG. 4, once the user chooses via the application interface the geographic boundary to be used in the session, the software loads 62 the boundary data and displays the boundary information on the application's map screen. The algorithm then compares 63 the user's current position 86 with the tract boundary 81 previously established for the session.” Golden teaches, in col. 6, ll. 4-13, “If the application determines that the user's current position is within the specified tract's boundary and is neither in the buffer zone nor approaching the buffer zone, the application then determines 69 whether the positioning confidence level is within an acceptable range. In the preferred embodiment, the application calculates a confidence level based on weighted factors such as when the user's positioning data was most recently acquired, the sources from which positioning data was acquired, the range between the positioning coordinates obtained from various sources, and the like.” Golden teaches, in col. 7, ll. 28-32, “FIG. 6 depicts a sample screen interface. The user menu screen 100 is divided into two major sections: control frame 99 and a map frame 109. Control frame 99 contains several fields that allow a user to manage various aspects of the application.” Actions taken in response to user selections via the screen interface, in Golden, read on the claimed “in response to receiving a user input via the user interface control.” Determining the user’s positioning data using the GPS of the mobile device, in Golden, reads on the claimed “determining by the mobile device position information of the mobile device via a positioning unit, wherein the position information includes geographic coordinate data.”
“Generating a data record via the application, the data record” “including the determined position information of the mobile device.” Golden teaches, in col. 3, l. 65 to col. 4, l. 3, “If the chosen communication path 46 will allow the software to access the Internet, it will access 49 the user's account on cloud server 23. The software will communicate with the server to record data indicating the user's current geo-positional location and/or update the status of the user's position with respect to a boundary.” The recording of data by the software, in Golden, reads on the claimed “generating a data record via the application.” The recorded data including the user’s location and/or position, in Golden reads on the claimed “the data record” “including the determined position information of the mobile device.”
“Storing the data record on the mobile device in the non-volatile storage.” Golden teaches, in col. 3, ll. 41-43, “Upon initiation 42, the software application will retrieve and load last-known position data from the local storage 43 in the mobile device 12.” The storing of position data in the local storage of the mobile device, in Golden, reads on the claimed “storing the data record on the mobile device in the non-volatile storage.”
“Transmitting by the application, user information associated with an operator of the mobile device and the generated data record to the server at a time when the mobile device has wireless connectivity.” Golden teaches, in col. 3, ll. 52-61, “Once the optimal communication path 46 is chosen, the software algorithm determines 47 whether the chosen communication path 46 will allow it to access the Internet. If the software is unable to access the Internet with the chosen communication path 46 (e.g., if the signal were too weak to provide an adequate connection), FIG. 3 illustrates a method by which the software uses the last-known position data previously retrieved from local storage 43 to calculate 52 the user's current position.” Golden teaches, in col. 3, l. 65 to col. 4, l. 3, “If the chosen communication path 46 will allow the software to access the Internet, it will access 49 the user's account on cloud server 23. The software will communicate with the server to record data indicating the user's current geo-positional location and/or update the status of the user's position with respect to a boundary.” The communicating of data to the server for recording, in Golden, reads on the claimed “transmitting by the application, user information associated with an operator of the mobile device and the generated data record to the server.” Communicating  with the server when the software is able to access the Internet with the chosen communication path, in Golden, reads on the claimed “transmitting” “at a time when the mobile device has wireless connectivity.”
Abramson teaches limitations below of independent claim 21 that do not appear to be explicitly taught in their entirety by Golden:
“The data record including a date and time value corresponding to when the user interface control was activated.” Abramson teaches, in para. [0030], “The second database can be configured to record activities of the user with respect to the user account. Such activities can include, for example, dates and times at which the user logs into the user account, dates and times at which the user logs out of the user account, identifications of applications downloaded, dates and times at which applications are downloaded, dates and times at which graphical control elements are selected or otherwise activated on a user interface for the user account.” The recorded activities including dates and times at which graphical control elements are activated on a user interface, in Abramson, reads on the claimed “the data record including a date and time value corresponding to when the user interface control was activated.”
Abramson describes application software products (see para. [0001]), similar to the claimed invention and to Golden. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the software in Golden, to include the recording of dates and times of activation of graphical control elements on the user interface, as in Abramson, because the dates and times inform the system when to generate information about updates to enhance the user interface, as taught by Abramson (see para. [0031]).
Regarding independent claim 31, while the claim is of different scope relative to independent claim 21, claim 31 recites limitations similar to those recited by claim 21. As such, the rationales for rejecting claim 21 under 35 USC 103, based on the combination of Golden and Abramson, also apply to this rejection of claim 31.
Claims 22, 23, 30, 32, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Golden, in view of Abramson, further in view of Forest Service Handbook National Headquarters (WO) Washington, DC. “FSH 2409.12 - Timber Cruising Handbook. Chapter 50 - Area Determination, Amendment No.: 2409.12-2012-2” (2012). (“Forest Service”).
Regarding claim 22, Forest Service teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Golden and Abramson:
“The system of claim 21, further comprising the operations of: receiving, by a mobile computing device, an input to begin recording position information of the mobile computing device.” Golden teaches, in col. 4, ll. 50-54, “Once the software had obtained position data via any of the above-discussed methods, the software will then determine 54 whether data associated with the tract of land surrounding the user's current position has been loaded. If not, the software will load 56 the designated land tract data, if available.” Golden teaches, in col. 4, ll. 56-65, “In one method, a data file with coordinates for a pre-specified boundary could be downloaded to the mobile device. In another embodiment, the user could specify that the boundary relating to the particular tract of land (e.g., a property line) be established as the boundary for the session. In an additional embodiment, a boundary data set could be created by the user by pinpointing vertices of a polygon on a map of the tract on a remote computing device and uploading the data set directly to the mobile device or via database 36.” Forest Service teaches tract identifying steps similar to the multiple alternatives in Golden, and ones that are useful in instances where designated land tract data is not available in Golden. Forest Service teaches, on p. 20 of 63, “Walk Method Example. Dots Depict Frequent Position Measurements While Walking the Unit.” Initiating the start of the Walk Method, in Forest Service, reads on the claimed “receiving, by a mobile computing device, an input to begin recording position information of the mobile computing device.”
“Obtaining, by the mobile computing device, position information for a plurality of physical locations for a perimeter of a polygon of land, wherein the perimeter defines a boundary of the land.” Forest Service teaches, on p. 20 of 63, “Collect position fixes (coordinate values determined by the GPS receiver from satellite signals) while moving around the perimeter at a time interval that accurately defines the boundary” and “to portray the polygon correctly.” See also, the image under the heading “53.21 - Exhibit 01” on p. 20 of 63 of Forest Service.
“Receiving, by the mobile computing device, an input to stop recording position information.” With respect to the “Walk Method Example” on p. 20 of 63 of Forest Service, ending the Walk Method reads on the claimed “Receiving, by the mobile computing device, an input to stop recording position information.” Additionally or alternatively, turning off a device reads on the claimed “input to stop.”
“Receiving, by the mobile computing device, an input for a name associated with the polygon.” Forest Service teaches, on p. 19 of 63, “Plot of the survey in a digital format.” Receiving file name for the digitally formatted plot, in Forest Service, reads on the claimed “receiving, by the mobile computing device, an input for a name associated with the polygon.” Additionally or alternatively, Golden teaches, in col. 7, ll. 37-42, “Similarly, parcel field 102 contains a list of all available land tracts for which data has previously been uploaded to the system. By selecting a particular parcel in parcel field 102, a user can immediately view a map of that specific parcel, along with any associated land tract data, such as boundary information.” Receiving the parcel identifiers that populate the parcel field, in Golden, reads on the claimed “Receiving, by the mobile computing device, an input for a name associated with the polygon.” Note the polygon shown in FIG. 6 of Golden.
“Storing, by the mobile computing device in non-volatile storage, the name and position information for the plurality of physical locations.” Forest Service teaches, on p. 20 of 63, “Collect position fixes (coordinate values determined by the GPS receiver from satellite signals) while moving around the perimeter at a time interval that accurately defines the boundary.” Collecting the position fixes by the device, in Forest Service, reads on the claimed “Storing, by the mobile computing device in non-volatile storage, the name and position information for the plurality of physical locations,” wherein the data used to define the positions fixes reads on the claimed “name and position information.”
“Transferring, by the mobile computing device to the server, the name and position information for the plurality of physical locations.” Forest Service teaches, on p. 19 of 63, “8. Include with the project: a. Data files containing the position fixes or results from those fixes (such as, *.ssf , *.cor, *.inf, *.txt, *.tt, *.gpx, or similar file types).” Providing the data files for position fixed, in Forest Service, reads on the claimed “transferring, by the mobile computing device to the server, the name and position information for the plurality of physical locations.” Note that Golden teaches such data being contained on the cloud server (see col. 3, ll. 11-17) and then the data files being downloaded to the mobile device (col. 4, ll. 55-58).
Forest Service describes determining areas for forestry activities (see p. 4 of 63), similar to the claimed invention and to Golden. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the providing of land tract data in Golden, to include, in instances where land tract data is unavailable, the Walk Method of surveying of Forest Service, as doing so provides accurate area determinations that are needed for downstream business reasons, as taught by Forest Service (see p. 4 of 63).
Regarding claim 23, the combination of Golden and Abramson teaches the following limitations:
“The system of claim 22, further comprising the operations of: receiving, by another mobile computing device, an input for a name of the physical commodity.” Golden teaches, in col. 8, ll. 21-31, “A shape file containing this data has previously been uploaded to cloud server 23, but the file is not stored locally on mobile device 12. Detecting a WiFi signal, the cutters connect to the Internet. They select the ‘Import/Export Data’ field 104 in the control frame 99 and download the appropriate shape file from cloud server 23. Once the shape file has been retrieved from cloud server 23, the cutters select the ‘Parcels’ field 102, further identifying Parcel A as the tract for which they intend to overlay boundary lines on satellite background 109. Once selected, boundary line 122 is displayed on the map screen.” Receiving data from another of the multiple mobile devices that can utilize the system, depicted in FIG. 1 of Golden, reads on the claimed “receiving, by another mobile computing device.” While FIG. 1 of Golden shows the mobile device for a field worker associated with the bulldozer, the cited passage above of Golden teaches others with mobile devices, such as cutters. Furthermore, adding another mobile device would amount to an obvious mere duplication of parts. (See MPEP 2144.04.)
“Receiving, by the another mobile computing device, an input to submit.” Any selections made via the sample screen interface, of FIG. 6 of Golden, reads on the claimed “receiving, by the another mobile computing device, an input to submit.”
“Upon receiving the input to submit, determining by the another mobile device a date and time, and a physical location via a positioning unit of the another mobile computing device.” The moment the user makes a selection of a function of the sample screen interface, of FIG. 6 of Golden, reads on the claimed “upon receiving the input to submit.” Abramson teaches, in para. [0030], recording “dates and times at which graphical control elements are selected or otherwise activated on a user interface.” The recording of dates and times, in Abramson, reads on the claimed “determining by the another mobile device a date and time.” Golden teaches, in col. 8, ll. 32-41, “As the cutters begin to fell trees 124, the software application continues to monitor their terrestrial position in real-time. Generally, signals from GPS satellites are utilized to triangulate the cutters' location, but occasionally, three GPS signals are not available. Mobile device 12 is also capable of triangulating the cutters' position with signals received from WiFi base stations or cell towers, but when those signals are also unavailable, the software application is able to utilize data obtained from an accelerometer-based dead-reckoning system to calculate the cutters' current position.” The determining of the terrestrial position of the user, using GPS or other means, in Golden, reads on the claimed “determining” “a physical location via a positioning unit of the another mobile computing device.”
“Storing, by the another mobile computing device in non-volatile storage, the name, the date and time and the physical location information.” Golden teaches, in col. 7, ll. 45-47, “By selecting the ‘My Local Data’ field 103, the user can view and load geo-positional data that has been saved to the mobile device's local storage.” Abramson teaches, in para. [0083], “a mobile computing device such as a smart phone” that includes “a memory” and “a fixed storage.” The storing of data by the local storage, of Golden, and/or the memory and fixed storage, of Abramson, reads on the claimed “storing, by the another mobile computing device in non-volatile storage, the name, the date and time and the physical location information.”
“Transferring, by the another mobile computing device to the server, the name, the date and time and the physical location information of the mobile computing device.” Golden teaches, in col. 3, l. 65 to col. 4, l. 3, “If the chosen communication path 46 will allow the software to access the Internet, it will access 49 the user's account on cloud server 23. The software will communicate with the server to record data indicating the user's current geo-positional location and/or update the status of the user's position with respect to a boundary.” The recording of data communicated to the server by the mobile device, in Golden, reads on the claimed “transferring, by the another mobile computing device to the server, the name, the date and time and the physical location information of the mobile computing device.” The rationales for combining the teachings of Golden, Abramson, and Forest Service, from the rejections of claims 21 and 22, also apply to this rejection of claim 23.
Regarding claims 30, 32, 33, and 40, while the claims are of different scope relative to claims 21, 22, and 23, claims 30, 32, 33, and 40 recite limitations similar to those recited by claims 21-23. As such, the rationales for rejecting claims 21-23 under 35 USC 103, based on combinations of Golden, Abramson, and Forest Service, also apply to this rejection of claims 30, 32, 33, and 40.
Claims 24, 26, 28, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Golden, in view of Abramson, further in view of Forest Service, and further in view of INECE. “Special Report on Next Generation Compliance.” International Network for Environmental Compliance and Enforcement/Institute for Governance & Sustainable Development (2015). (“INECE”).
	Regarding claim 24, INECE teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Golden, Abramson, and Forest Service:
“The system of claim 22, further comprising the operations of: obtaining, by the mobile computing device, tree information for each of a plurality of trees within the perimeter, the tree information comprising position information for the tree, dimension information for the tree, and species information for the tree.” Golden teaches, in col. 8, ll. 7-9, “FIG. 7 illustrates an example in which the present invention is utilized in a logging scenario 120. A logging company is authorized to clear timber on parcel A 136.” Forest Service teaches, on p. 20 of 63, a boundary line surrounding trees. Neither Golden, Abramson, nor Forest Service appears to explicitly teach or suggest using data about the trees within the boundary. INECE teaches, on p. 12, “TreeTAG Technologies, Inc. has developed a new infrared and GPS-based system that creates a unique biometric record of individual trees that have been legally authorized for harvest and uses a smartphone app to transmit data to a tracking system. The technology will enable manufacturers to track the wood they buy from ‘forest to factory’. The system is designed to circumvent opportunities for bribes and falsification of data that allow the trade in illegally cut timber to flourish.” INECE teaches, on p. 12, “Using proprietary algorithms, TreeTAG generates a one-time code that captures precise data on the potential maximum yield of each tree, as well as the species, time, date, and exact location where each tree is felled. If a tree is cut outside of a government-authorized logging concession, the system will not generate a ‘tag.’” Use of the smartphone app to obtain the exact location of trees, maximum yield of each tree (which is based on dimensions of the trees), and species information, in INECE, reads on the claimed “obtaining, by the mobile computing device, tree information for each of a plurality of trees within the perimeter, the tree information comprising position information for the tree, dimension information for the tree, and species information for the tree.”
“Transferring, by the mobile computing device to the server, the tree information for each of the plurality of trees.” INECE teaches, on p. 12, “The TreeTAG generator app does not require an Internet connection to generate codes that track the logged trees. Internet connectivity is needed only for periodic uploading of the information to TreeTAG’s servers.”
	INECE describes timber tagging and tracking, similar to the claimed invention and to the combination of Golden, Abramson, and Forest Service. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes for guiding logging, of the combination of Golden, Abramson, and Forest Service, to include creating data describing the trees within parcels being logged, as in INECE, to help distinguish legally harvested logs from timber that is illegally cut, as taught by INECE (see p. 12).
	Regarding claim 26 the combination of Golden, Abramson, Forest Service, and INECE teaches the following limitations:
“The system of claim 4, further comprising the operations of: determining, by the server, a maximum possible volume of the physical commodity within the boundary of land based on collected data associated with the land.” INECE teaches, on p. 12, “Using proprietary algorithms, TreeTAG generates a one-time code that captures precise data on the potential maximum yield of each tree, as well as the species, time, date, and exact location where each tree is felled.” INECE teaches, on p. 12, “Phase II of the TreeTAG developments will involve the launch of an Earth observation strategy that will see a ‘remote piloted system’ (RPS), equipped with an array of sensors, that will be capable of identifying trees on a tree by tree, species by species basis and of calculating the volume and carbon value of trees contained within any forest under the REDD program.” The determining of the potential maximum yields of trees within logging concessions (boundaries, parcels, or plots), in INECE, reads on the claimed “determining, by the server, a maximum possible volume of the physical commodity within the boundary of land based on collected data associated with the land.” The boundaries set by the combination of Golden, Abramson, Forest Service, and INECE, read on the claimed “collected data associated with the land.” The rationales for combining the teachings of Golden, Abramson, Forest Service, and INECE, for the rejections of claims 21 and 22 above, also apply to this rejection of claim 26.
	Regarding claim 28, INECE teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Golden, Abramson, and Forest Service:
“The system of claim 23, further comprising the operations of: determining a yield of the physical commodity based on a user role based on the date and time and physical location information received by the server from a plurality of mobile devices.” INECE teaches, on p. 12, use of a “smartphone app” and “Using proprietary algorithms, TreeTAG generates a one-time code that captures precise data on the potential maximum yield of each tree, as well as the species, time, date, and exact location where each tree is felled.” The determining of the potential maximum yields of trees, in INECE, reads on the claimed “determining a yield of the physical commodity based on a user role.” The involvement of time, date, and location data, reads on the claimed “based on the date and time and physical location information.” The use of smartphones to produce the information, in INECE, reads on the claimed “received by the server from a plurality of mobile devices.”
	INECE describes timber tagging and tracking, similar to the claimed invention and to the combination of Golden and Abramson. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes for guiding logging, of the combination of Golden, Abramson, and Forest Service, to include generating information for purposes of implementing restrictions tied to harvesting and processing of trees, as in INECE, to help distinguish legally harvested logs from timber that is illegally cut, as taught by INECE (see p. 12).
	Regarding claims 34, 36, and 38 while the claims are of different scope relative to claims 24, 26, and 28, claims 34, 36, and 38 recite limitations similar to those recited by claims 24, 26, and 28. As such, the rationales for rejecting claims 24, 26, and 28 under 35 USC 103, based on the combination of Golden, Abramson, Forest Service, and INECE, also apply to this rejection of claims 34, 36, and 38.
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Golden, in view of Abramson, further in view of Forest Service, further in view of INECE, and further in view of Tzoulis, Ioakeim K., et al. "Wood tracking information systems to confront illegal logging." AGRÁRINFORMATIKA/JOURNAL OF AGRICULTURAL INFORMATICS 5.1 (2014): 9-17. (“Tzoulis”).
	Regarding claim 25, the combination of Golden, Abramson, Forest Service, and INECE teaches the following limitations:
“The system of claim 24, further comprising the operations of: determining, by the server, a species of a tree.” INECE teaches, on p. 12, “Using proprietary algorithms, TreeTAG generates a one-time code that captures precise data on the potential maximum yield of each tree, as well as the species, time, date, and exact location where each tree is felled.
“Determining” “using characteristics from the group consisting of a physical location, a diameter of the tree, a color of the tree, DNA information of the tree, isotope information of the tree, or number of rings of the tree.” While the combination of Golden, Abramson, Forest Service, and INECE teaches determining the species of trees, neither Golden, Abramson, Forest Service, or INECE appears to explicitly teach how the species is determined. Tzoulis teaches, in Section 3.1.5, “DNA Fingerprinting.” The DNA fingerprinting, in Tzoulis, reads on the claimed “determining” “using characteristics from the group consisting of a physical location, a diameter of the tree, a color of the tree, DNA information of the tree.” Section 3.1.5 of Tzoulis also teaches “log tracking method is based on annual rings,” which reads on the claimed “number of rings of the tree.”
	Tzoulis describes logging technology (see Section 1), similar to the claimed invention and to the combination of Golden, Abramson, Forest Service, and INECE. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the species identification process, of the combination of Golden, Abramson, Forest Service, and INECE, to include the DNA fingerprinting, of Tzoulis, for reliability, as taught by Tzoulis (see Section 3.1.5).
	Regarding claim 35, while the claim is of different scope relative to claim 25, claim 35 recites limitations similar to those recited by claim 25. As such, the rationales for rejecting claim 25 under 35 USC 103, based on the combination of Golden, Abramson, Forest Service, INECE, and Tzoulis, also apply to this rejection of claim 35.
Claims 27, 29, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Golden, in view of Abramson, in view of INECE.
	Regarding claim 27, INECE teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Golden and Abramson:
“The system of claim 21, further comprising the operations of: generating, by the server, a first volume estimate for wood contained in the physical commodity, wherein the physical commodity is a tree.” INECE teaches, on p. 12, “Using proprietary algorithms, TreeTAG generates a one-time code that captures precise data on the potential maximum yield of each tree.” The generating of precise data on the potential maximum yield of a tree, in INECE, reads on the claimed “generating, by the server, a first volume estimate for wood contained in the physical commodity, wherein the physical commodity is a tree.”
“Generating, by the server based on data received from the mobile device, a second volume estimate for wood contained in the tree after the server has received information that the tree has been cut down.” INECE teaches, on p. 12, “As each tree moves along this digitally secure supply chain, it passes multiple points (such as bark removal and preliminary milling of wood) where the ‘tagging’ of the logs must be verified. Each step involves a maximum specified range of change in volume tied to the maximum potential yield of the tree and its component parts.” The determining of the change to the maximum potential yield of the tree, based on downstream processing of the tree, reads on the claimed “generating, by the server based on data received from the mobile device, a second volume estimate for wood contained in the tree after the server has received information that the tree has been cut down.”
“Generating an alert, by the server, if the second volume estimate exceeds the first volume estimate by a threshold amount.” INECE teaches, on p. 12, “As each tree moves along this digitally secure supply chain, it passes multiple points (such as bark removal and preliminary milling of wood) where the ‘tagging’ of the logs must be verified. Each step involves a maximum specified range of change in volume tied to the maximum potential yield of the tree and its component parts.” INECE teaches, on p. 12, “The TreeTAG systems can be accessed by various government agencies, allowing them to confirm that each tree in the system carries proof of its authorized source. Using the intelligence gathered, government authorities will be able to suspend logging permits and prosecute parties that excessively log areas or attempt to circumvent the TreeTAG system.” Providing an indication, via gathered intelligence, of attempts to circumvent the TreeTAG system, in INECE, reads on the claimed “generating an alert, by the server.” Doing so when the maximum specified range of change in volume (compared to the maximum potential yield) is exceeded, in INECE, reads on the claimed “if the second volume estimate exceeds the first volume estimate by a threshold amount.”
	INECE describes timber tagging and tracking, similar to the claimed invention and to the combination of Golden and Abramson. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes for guiding logging, of the combination of Golden and Abramson, to include creating restrictions tied to harvesting and processing of trees, as in INECE, to help distinguish legally harvested logs from timber that is illegally cut, as taught by INECE (see p. 12).
	Regarding claim 29, INECE teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Golden and Abramson:
“The system of claim 21, further comprises the operations of: requesting, by the server, first imagery taken preceding the date and time, and corresponding to an area of the position information.” INECE teaches, on p. 10, “GFW is designed for free and open sharing of forest data among governments, non-governmental organizations, companies, and the public. It incorporates ultra-high resolution satellite images from NASA and other sources to provide dynamic pictures.” Instructions to provide satellite images of forests, in INECE, reads on the claimed “requesting, by the server, first imagery taken preceding the date and time, and corresponding to an area of the position information.” The imagery can be provided at any time, which reads on the claimed “preceding the date and time.” Additionally or alternatively, INECE teaches, on p. 12, “The Phase III plan for the TreeTAG system is the launch of a dedicated satellite that will travel on an equatorial orbit, allowing up to 16 passes per day over tropical forests. The larger dataset generated will provide significantly greater detail on tree harvesting activities occurring at multiple times during each day.” The satellite dataset, in INECE, also reads on the claim limitations.
“Receiving, by the server the first imagery.” See the passage of INECE from the immediately preceding bullet point. The receipt of the satellite images, in INECE (see pp. 10 and 12), reads on the claimed “receiving, by the server the first imagery.”
“Requesting, by the server, second imagery after the date and time, and corresponding to an area of the position information.” Continual operation of the GFW system, including continual satellite imaging, as described on p. 10 of INECE, reads on the claimed “requesting, by the server, second imagery after the date and time, and corresponding to an area of the position information.” Additionally or alternatively, continual operation of the Phase III TreeTAG system reads on the limitations of the claim.
“Receiving, by the server the second imagery.” The receipt of the satellite images, in pp. 10 and 12 of INECE, reads on the claimed “receiving, by the server the second imagery.”
“Determining, by the server, a difference between the first imagery and the second imagery, the difference indicating that the physical commodity is absent in the second imagery.” INECE teaches, on p. 10, “A feature of particular interest to environmental enforcement authorities is GFW’s alert system, which they will be able to configure to track changes in specific areas they select and see changes in forest cover as they occur.” Illegal logging that results in harvesting of trees that changes forest cover, as identified by the GFW system, reads on the claimed “determining, by the server, a difference between the first imagery and the second imagery, the difference indicating that the physical commodity is absent in the second imagery.” Additionally or alternatively, the satellite-based dataset showing harvesting activities, described on p. 12 of INECE, reads on the claim limitations.
	INECE describes timber tagging and tracking, similar to the claimed invention and to the combination of Golden and Abramson. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes for guiding logging, of the combination of Golden and Abramson, to include generating information for purposes of implementing restrictions tied to harvesting and processing of trees, as in INECE, to help distinguish legally harvested logs from timber that is illegally cut, as taught by INECE (see pp. 10 and 12).
	Regarding claims 37 and 39, while the claims are of different scope relative to claims 27 and 29, claims 37 and 39 recite limitations similar to those recited by claims 27 and 29. As such, the rationales for rejecting claims 27 and 29 under 35 USC 103, based on the combination of Golden, Abramson, and INECE, also apply to this rejection of claims 37 and 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
KR Pat. Pub. No. 10-2011-0093707 A to Kim et al. describes a country forest resources inventory field survey method based on GPS and RFID fusion technology (see abstract).
WIPO Int’l Pub. No. WO 2014/141398 A1 to Christie et al. describes gathering data during harvests (see abstract). 
Dykstra, Dennis P., et al. "Technologies for wood tracking: verifying and monitoring the chain of custody and legal compliance in the timber industry." World Bank, Washington, DC (2002).
Murphy, Glen, Joshua A. Clark, and Stephen Pilkerton. "Current and potential tagging and tracking systems for logs harvested from Pacific Northwest forests." Western Journal of Applied Forestry 27.2 (2012): 84-91.
West, Amanda, et al. “Collecting Data Using a Trimble GeoExplorer Tutorial.” Trimble Navigation Limited (2012).
Grotta, Amy. “Mapping your forest with Google Earth and a GPS phone app.” TreeTopics, Oregon State University (2015). Last accessed on 02 June 2022 at https://blogs.oregonstate.edu/treetopics/2015/06/09/mapping-your-forest-with-google-earth-and-a-gps-phone-app/.
Nogueron, Ruth, et al. “Technologies Help Thwart Illegal Logging by Tracing Wood’s Origin.” World Resources Institute (2016). Last accessed on 02 June 2022 at https://www.wri.org/insights/5-technologies-help-thwart-illegal-logging-tracing-woods-origin.
Siipilehto, Jouni, et al. "Reliability of the predicted stand structure for clear-cut stands using optional methods: airborne laser scanning-based methods, smartphone-based forest inventory application Trestima and pre-harvest measurement tool EMO." (2016).
Miles, Austin. “Determine Land Area and Distance With Your Smartphone.” Noble Research Institute, LLC (2017). Last accessed on 02 June 2022 at https://www.noble.org/news/publications/ag-news-and-views/2017/january/determine-distance-with-smartphone/.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624